SUAREZ, J.
The appellant (“Fein”) appeals the granting of a final summary judgment in favor of Johnson & Wales University.
As no reversible legal error has been demonstrated and there were no genuine issues of material fact remaining to be resolved by the trial court, we affirm the granting of the summary judgment below. See Holl v. Talcott, 191 So.2d 40 (Fla.1966); Connolly v. Sebeco, Inc., 89 So.2d 482 (Fla.1956); Reflex, N.V. v. UMET Trust, 336 So.2d 473 (Fla. 3d DCA 1976); David Props., Inc. v. Selk, 151 So.2d 334 (Fla. 1st DCA 1963); Fla. R. Civ. P. 1.510(c). The orders below denying Fein’s motion for leave to amend to assert a punitive damages claim and motion for sanctions and the entry of a final cost judgment are likewise affirmed.
Affirmed.